MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be
                                                                           Aug 27 2019, 10:13 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Mark K. Leeman                                           Curtis T. Hill, Jr.
      Lindsay Ruby                                             Attorney General of Indiana
      Logansport, Indiana                                      Justin F. Roebel
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jeremy Colon-Nieves,                                     August 27, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-2560
              v.                                               Appeal from the Cass Superior
                                                               Court
      State of Indiana,                                        The Honorable Richard A.
      Appellee-Plaintiff.                                      Maughmer, Judge
                                                               Trial Court Cause No.
                                                               09D02-1708-F4-24



      Mathias, Judge.


[1]   Jeremy Colon-Nieves (“Colon-Nieves”) was convicted in Cass Superior Court

      of Level 4 felony burglary and Level 6 felony resisting law enforcement. He


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019               Page 1 of 11
      raises two issues, which we restate as 1) whether the trial court abused its

      discretion when it allowed the State to withdraw from the plea agreement, and

      2) whether sufficient evidence supports Colon-Nieves’s burglary conviction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On August 3, 2017, at approximately 6:00 a.m., Ed Zimmerman noticed a

      vehicle blocking the driveway of his home in Logansport, Indiana. Shortly

      thereafter, he saw a man run from a nearby field and enter the passenger side of

      the vehicle. Because he was suspicious of the man’s behavior, Zimmerman

      called 911.

[4]   Logansport Police Officer Jason Rozzi (“Officer Rozzi”) responded to the 911

      call and observed the vehicle backing down Zimmerman’s dead-end street.

      Officer Rozzi activated his emergency lights and approached Colon-Nieves, the

      driver of the vehicle. Colon-Nieves was “sweaty, nervous, [and] out of breath.”

      Tr. p. 106. Officer Rozzi instructed Colon-Nieves to turn off the vehicle, and he

      initially complied. However, when Officer Rozzi attempted to look at the

      license plate, Colon-Nieves restarted the car, “floored it,” and “drove through

      the yard” around the officer. Tr. pp. 106, 111.


[5]   A chase ensued, with multiple officers following Colon-Nieves through

      Logansport at extreme speeds. The vehicle chase ended when Colon-Nieves

      crashed the vehicle into a curb in a restaurant parking lot. Colon-Nieves and his

      passenger, Raul Serrano (“Serrano”), jumped out of the vehicle and fled on foot
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 2 of 11
      in opposite directions. Colon-Nieves and Serrano were eventually apprehended

      and arrested.


[6]   Colon-Nieves’s vehicle was searched pursuant to a warrant. There were several

      items in the vehicle, including a microwave and two tables. The items had grass

      on them suggesting that they had lain outside. On the date of the August 3,

      2017 search, none of the items had been reported stolen. Therefore, the vehicle

      and its contents were eventually returned to Colon-Nieves.


[7]   That same day, police officers also returned to the field near Zimmerman’s

      residence. One officer discovered multiple sets of footprints in the dewy grass

      leading from the field to a wooded area adjoining the Highpoint Apartment

      complex. Tr. pp. 124, 127–28. Two days later, on August 5, 2017, Adriana Jose

      (“Jose”) returned to her apartment in the Highpoint complex after a weeklong

      vacation. The door to the apartment had been kicked in and the apartment was

      a “disaster.” Tr. p. 146. Several items were missing including tables, a

      microwave, a gaming system, televisions, laptops, clothing and jewelry. The

      police showed Jose photographs of the items found in Colon-Nieves’s vehicle,

      and she informed them that the tables and microwave belonged to her. Jose was

      also familiar with Colon-Nieves, who had been in her apartment on multiple

      occasions as a guest of her boyfriend, Christian Talamantes.

[8]   On August 5, 2017, Colon-Nieves was charged with Level 6 felony resisting law

      enforcement, and on August 28, 2017, in a separate cause, Colon-Nieves was

      charged with Level 4 felony burglary. On May 8, 2018, Colon-Nieves agreed to


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 3 of 11
       plead guilty to both charges. He also agreed to plead guilty to an unrelated

       pending misdemeanor battery charge. The plea agreement provided that Colon-

       Nieves would be sentenced to eight years for burglary, with concurrent one-year

       sentences for resisting law enforcement and battery. The parties also agreed that

       Colon-Nieves could serve three years of his sentence in Community Corrections

       and two years would be suspended to probation. After a factual basis was

       established at the guilty plea hearing, the trial court took the plea agreement

       under advisement and ordered Colon-Nieves to report to probation for

       preparation of a pre-sentence investigation report and a possible urine screen.


[9]    The parties appeared for sentencing on June 5, 2018. When asked, Colon-

       Nieves admitted that he would not be able to pass a drug screen. For this

       reason, the State asked to withdraw from the plea agreement. The trial court

       agreed, withdrew the plea agreement, and ordered Colon-Nieves to submit to a

       drug screen. At a pre-trial hearing held on July 30, 2018, the trial court

       specifically rejected the plea agreement tendered to the court on May 8, 2018.

       Tr. p. 60.


[10]   A jury trial commenced on August 15, 2018, and the burglary and resisting law

       enforcement charges were consolidated for trial. Colon-Nieves was tried jointly

       with Serrano, and Colon-Nieves was found guilty of both charges. On

       September 17, 2018, the trial court ordered him to serve an aggregate term of

       seven years in the Department of Correction. Colon-Nieves now appeals.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 4 of 11
                                          The Plea Agreement

[11]   Colon-Nieves argues that the trial court abused its discretion when it allowed

       the State to withdraw from the plea agreement after Colon-Nieves admitted that

       he would not be able to pass a drug screen. Acceptance or rejection of a

       proffered plea agreement is within the discretion of the trial court. Campbell v.

       State, 17 N.E.3d 1021, 1023 (Ind. Ct. App. 2014). “If the court accepts a plea

       agreement, it shall be bound by its terms.” Ind. Code § 35-35-3-3(e).


[12]   First, Colon-Nieves claims that the trial court accepted the plea agreement

       before the State asked to withdraw from it. The binding nature of a court-

       accepted plea agreement prevents trial courts from revoking such agreements

       and vacating previously entered judgments of conviction—even if the defendant

       has not yet been sentenced. See, e.g., Reffett v. State, 571 N.E.2d 1227, 1229–30

       (Ind. 1991); Kline v. State, 875 N.E.2d 435, 437 (Ind. Ct. App. 2007).


[13]   On May 8, 2018, the trial court held a hearing at which the State and Colon-

       Nieves informed the court that Colon-Nieves agreed to plead guilty to the Level

       4 felony burglary charge and the Level 6 felony resisting law enforcement

       charge. He also agreed to plead guilty to the unrelated Class A misdemeanor

       battery charge. The parties agreed that Colon-Nieves would serve an aggregate

       sentence of eight years, with three years served in Community Corrections, if

       Colon-Nieves was qualified and accepted, and two years suspended to

       probation.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 5 of 11
[14]   The trial court instructed Colon-Nieves that after a factual basis for the plea was

       established, it would order a pre-sentence investigation report from the

       probation department “and then decide whether or not to accept the Plea

       Agreement after reading the Report and hearing evidence at the Sentencing

       Hearing.” Tr. p. 37. The court further explained that if it accepted the plea

       agreement, the court was bound by it, but if the court rejected the plea

       agreement, then Colon-Nieves was not bound by it. Tr. p. 37. Colon-Nieves

       then pleaded guilty to the three charges, and a factual basis for each charge was

       established. Tr. pp. 39–45. The trial court determined that Colon-Nieves’s

       guilty plea was “freely and voluntarily made.” Tr. p. 50. The court ordered a

       pre-sentence investigation report and set the matter for sentencing on June 5,

       2018. The trial court’s chronological case summary also states that Colon-

       Nieves’s guilty plea was “taken under advisement” on May 8, 2018.


[15]   On that date, Colon-Nieves appeared for sentencing, and the court asked him if

       he could “pass a drug screen today.”1 Tr. p. 54. Colon-Nieves replied that he

       could not. Therefore, the court ordered him remanded into the custody of the




       1
         Colon-Nieves argues that the trial court ordered him to submit to drug screens, which indicates that the
       court had accepted the plea agreement. The record does not support his argument. At the guilty plea hearing,
       the court ordered Colon-Nieves to report to probation for the purpose of preparing the pre-sentence
       investigation report. The court simply stated to Colon-Nieves that the probation department would “probably
       take a urine screen from you.” Tr. p. 51. At the sentencing hearing, before the plea agreement was
       withdrawn, Colon-Nieves was asked if he could pass a drug screen. He was not ordered to submit to one
       until after he admitted that he could not pass the screen.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019                Page 6 of 11
       Cass County Sheriff and stated he would be brought back into court when he

       could pass a drug screen. Id.


[16]   The State then asked to withdraw from the plea agreement and for the trial

       court to reject it. The court allowed the State to withdraw from the plea

       agreement and set a jury trial date for the burglary and resisting charges. At the

       final pre-trial hearing, at the State’s request, the trial court specifically rejected

       the plea agreement that was tendered to the court on May 8, 2018.


[17]   Importantly, the trial court never accepted the plea agreement at issue in this

       appeal. And the State is free to withdraw from a plea agreement before it is

       accepted by the trial court. Mendoza v. State, 869 N.E.2d 546, 552 (Ind. Ct. App.

       2007), trans. denied.


[18]   The only exceptions to the State’s freedom to withdraw from a plea agreement

       before the trial court accepts it “occur[] if the State has materially benefited

       from the terms of the agreement or the defendant has relied on the terms of the

       agreement to his substantial detriment.” Id. (citation omitted). Colon-Nieves

       claims both that the State materially benefited from the plea agreement and that

       he relied on it to his substantial detriment.


[19]   First, he argues that the State “had the opportunity to use” the statements

       Colon-Nieves made during the plea colloquy at Serrano’s first trial, which was

       held three weeks after Colon-Nieves’s guilty plea hearing. Appellant’s Br. at 20.

       Serrano’s first trial resulted in a mistrial on the burglary charge. After the State

       withdrew from the plea agreement in this case, Colon-Nieves and Serrano were

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 7 of 11
       tried together on the burglary charge. Therefore, Colon-Nieves claims that “[b]y

       entering into and subsequently reneging on a plea agreement with Colon-

       Nieves the State obtained valuable information that could be used in Serrano’s

       trial . . . and then got an opportunity to retry the defendants together.” Id. at

       20–21.


[20]   Colon-Nieves’s claim that the State materially benefitted from his plea is mere

       speculation. There is no evidence that the State used or benefited from the

       statements made at the plea hearing in Serrano’s first trial.2

[21]   Colon-Nieves also argues that he relied on the terms of the plea agreement to

       his substantial detriment because he submitted to drug screens pursuant to the

       terms of the agreement. After the plea hearing, the trial court informed Colon-

       Nieves that the probation department would likely require him to submit to a

       urine screen during preparation of the pre-sentencing investigation report.3

       Colon-Nieves would have had to submit to drug screens regardless of whether

       his conviction and sentence were the result of a plea agreement or trial.

       Therefore, we are not persuaded by his claim that he relied on the terms of the

       plea agreement to his substantial detriment.




       2
        The statements Colon-Nieves specifically references in his brief established his connection to Jose, her
       boyfriend and his familiarity with their apartment. Jose’s testimony at trial established nearly the same facts.
       3
           The record does not establish whether Colon-Nieves submitted to a drug screen after the guilty plea hearing.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019                     Page 8 of 11
[22]   For all of these reasons we conclude that because the trial court never accepted

       the plea agreement, the State was free to withdraw from the agreement when

       Colon-Nieves informed the court that he would not be able to pass a drug

       screen.


                                          Sufficient Evidence
[23]   Colon-Nieves argues that the evidence is insufficient to support his burglary

       conviction. Our standard of review is well settled.


               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is
               the fact-finder’s role, not that of appellate courts, to assess
               witness credibility and weigh the evidence to determine whether
               it is sufficient to support a conviction.... Appellate courts affirm
               the conviction unless no reasonable fact-finder could find the
               elements of the crime proven beyond a reasonable doubt. It is
               therefore not necessary that the evidence overcome every
               reasonable hypothesis of innocence. The evidence is sufficient if
               an inference may reasonably be drawn from it to support the
               verdict.


       Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007) (citations, internal

       quotations, and emphasis omitted).


[24]   Colon-Nieves argues that the State only proved that he possessed stolen

       property but failed to prove that he broke and entered Jose’s apartment with

       intent to commit theft. To convict Colon-Nieves of burglary, the State was

       required to prove that he broke and entered the apartment with the intent to

       commit theft therein. See Ind. Code § 35-43-2-1(1); Appellant’s App. p. 13. And
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 9 of 11
       a person commits theft when he knowingly or intentionally exerts unauthorized

       control over the property of another person, with intent to deprive the other

       person of any part of its value or use. See Ind. Code § 35-43-4-2.


[25]   “A conviction may be based on circumstantial evidence alone so long as there

       are reasonable inferences enabling the factfinder to find the defendant guilty

       beyond a reasonable doubt.” Lawrence v. State, 959 N.E.2d 385, 388 (Ind. Ct.

       App. 2012) (citation omitted), trans. denied. Moreover,


               the mere unexplained possession of recently stolen property
               standing alone does not automatically support a conviction for
               theft[,] ... such possession is to be considered along with the other
               evidence in a case, such as how recent or distant in time was the
               possession from the moment the item was stolen, and what are
               the circumstances of the possession (say, possessing right next
               door as opposed to many miles away).


       Fortson v. State, 919 N.E.2d 1136, 1143 (Ind. 2010).


[26]   The State presented evidence that on some date between July 30 and August 5,

       2017, a person forcibly entered Jose’s apartment by kicking in the door, and

       that person stole several items belonging to Jose. At 6:00 a.m. on August 3,

       2017, Colon-Nieves was in possession of Jose’s stolen tables and microwave.

       Jose parked his vehicle at the end of a quiet dead-end street adjacent to a field

       which adjoins Jose’s apartment complex. Jose can see the field from her

       apartment. A police officer observed multiple sets of footprints in the field’s

       dewy grass leading from an area near Jose’s apartment. The microwave and



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 10 of 11
       tables found in Colon-Nieves’s vehicle were covered in grass, and a reasonable

       inference may be made that the items were lying in the grass at some point.


[27]   Colon-Nieves had been present in Jose’s apartment on multiple occasions as a

       guest of her boyfriend. When he was approached by Officer Rizzo on August 3,

       Colon-Nieves was “sweaty, nervous, [and] out of breath.” Tr. p. 106. He then

       fled from the officer, initiating a chase at extreme speeds in Logansport. After

       he crashed his vehicle, Colon-Nieves continued to flee on foot. See, e.g., Myers v.

       State, 27 N.E.3d 1069, 1077 (Ind. 2015) (noting that evidence of flight and

       attempts to avoid arrest may be circumstantial evidence “tend[ing] to show

       guilt”).


[28]   From this evidence, it was entirely reasonable for the fact-finder to conclude

       that Colon-Nieves broke and entered Jose’s apartment with intent to commit

       theft therein.


                                                 Conclusion

[29]   The trial court did not abuse its discretion when it allowed the State to

       withdraw from the plea agreement. In addition, Colon-Nieves’s burglary

       conviction is supported by sufficient evidence. For all of these reasons, we

       affirm Colon-Nieves’s convictions for burglary and resisting law enforcement.


[30]   Affirmed.


       May, J., and Brown, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2560 | August 27, 2019   Page 11 of 11